Title: Edmund Randolph to Virginia Delegates, 16 October 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen
Richmond Octr. 16. 1788
Since my late letter to you, inclosing the dispatches, received from Kentucky on the subject of the Scioto lands, we have been requested by one of the superintendants to have a meeting of his associates called for the 15th. of next month. The result of their consultation will probably affect the measures, which we now meditate. It is therefore adviseable, that we should again request you to prevent any definitive steps concerning these lands; and, if it should be necessary, to inform congress, that we have not yet collected every document, which we wish to transmit to congress. We are inclined to believe, that no injury can arise from the postponement of our communications to that body on this subject; as we are told, that seven states are not now upon the floor, and the fœderal year is on the point of expiring. I have the honor gentlemen to be with great respect yr. mo. ob. serv.
Edm: Randolph.
